Citation Nr: 0415365	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  02-12 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than November 3, 
1993, for the grant of service connection for the cause of 
the veteran's death.  

(The issue of whether a May 1982 decision of the Board of 
Veterans' Appeals, which denied service connection for the 
cause of the veteran's death, should be revised on the basis 
of clear and unmistakable error (CUE), will be addressed in a 
separate decision at a later date.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.  He died in December 1979.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the RO in 
Boston, Massachusetts, which granted the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death and assigned an effective date of November 3, 
1993.  

The record reflects that jurisdiction was subsequently 
transferred to the RO in Providence, Rhode Island.  

In November 2003, the appellant presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO in Providence, Rhode Island.  A transcript of this 
hearing was prepared and associated with the claims folder.  

During the November 2003 hearing, the appellant's accredited 
representative raised a motion of CUE in a May 1982 Board 
decision that denied service connection for the cause of the 
veteran's death.  The Board again notes that this motion will 
be addressed in a separate decision of the Board.  



FINDINGS OF FACT

1.  In a May 1982 decision, the Board denied the appellant's 
original claim of service connection for the cause of the 
veteran's death.  

2.  On June 11, 1982, the RO received a statement from a 
private attorney indicating that the appellant wished to 
reopen her claim of service connection for the cause of the 
veteran's death.  

3.  The appellant then submitted evidence that bore directly 
and substantially upon the specific matter under 
consideration; that was not cumulative of previously 
submitted evidence; and that was so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  

4.  The service-connected disabilities have been shown as 
likely as not to have played a contributory role in producing 
or accelerating the veteran's demise.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final May 1982 Board decision to reopen the claim of service 
connection for the cause of the veteran's death by presenting 
a basis for extending the benefit of the doubt to the 
appellant in finding that the service-connected disabilities 
contributed materially or substantially in causing his death.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2003).  

2.  An earlier effective date of June 11, 1982 when the 
appellant initially applied to reopen her claim is assignable 
for the grant of service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(r) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).  

In this case, the records reflects that the appellant was 
advised of the appropriate laws and regulations regarding a 
claim for an earlier effective date in the October 2003 
Supplemental Statement of the Case.  

However, the Board is unable to identify a specific 
notification letter from the RO advising the appellant of the 
type of evidence necessary to substantiate her claim, or of 
her and VA's responsibilities under the VCAA.  

Nevertheless, in light of the favorable action taken 
hereinbelow, the Board finds that the identified deficiency 
in providing VCAA notice is harmless error.  

As will be explained in greater detail hereinbelow, the Board 
has determined that an earlier effective date of June 11, 
1982, is warranted for the grant of service connection for 
the cause of the veteran's death.  

In essence, the Board believes that a June 1982 letter from a 
private attorney, which was submitted immediately following a 
May 1982 Board decision denying service connection for the 
cause of the veteran's death, expressed a desire on behalf of 
the appellant to reopen that claim.  

The Board notes that the May 1982 Board decision constitutes 
a final denial of that claim, and such a denial can only be 
reversed or revised based on a finding of CUE.  

Thus, in this case, the Board will be awarding an earliest 
effective date that is permissible under the law and 
regulations absent a finding of CUE in the May 1982 decision 
by the Board.  

For this reason, the Board finds that any deficiency in 
providing VCAA notice is harmless and nonprejudicial because 
the appellant is being given the maximum benefit available at 
this time.  

As noted, the issue of whether the May 1982 Board decision 
should be revised on the basis of CUE will be addressed in a 
separate Board decision.  



II.  Entitlement to an effective date earlier than November 
3, 1993, for the grant of service connection for the cause of 
the veteran's death.

In the November 2001 rating decision, the RO granted service 
connection for the cause of the veteran's death.  As 
explained in that decision, the RO determined that the 
veteran's death was due to coronary thrombosis, and that 
there was evidence suggesting that he had experienced 
localized edema while being held as a POW during World War 
II.  

The regulations provide that, if a veteran who was a POW for 
at least 30 days and had localized edema while imprisoned 
develops ischemic heart disease, such disease may be presumed 
to be service connected.  38 U.S.C.A. §§ 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  This liberalizing 
regulation became effective on August 24, 1993.  

Thus, pursuant to these regulations, the RO determined that 
presumptive service connection was warranted for the cause of 
the veteran's death based on his status as a POW.  

Furthermore, because the RO determined that the appellant had 
filed to reopen her previously denied claim on November 3, 
1994, the RO concluded that the earliest effective date that 
could be awarded was November 3, 1993.  38 C.F.R. 
§ 3.114(a)(3) (2003).  

The appellant is now seeking an earlier effective date for 
the grant of service connection for the cause of the 
veteran's death.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  

Otherwise, the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).  

Where service connection is established based upon the 
receipt of new and material evidence received within an 
appeal period or prior to an appellate decision, the 
effective date will be as though the former decision had not 
been rendered.  

If new and material evidence is received after final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q), (r).  

If a claim is reviewed at the request of a claimant more than 
one year after the effective date of a liberalizing law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).  

Having reviewed the complete record, the Board finds that an 
earlier effective date of June 11, 1982, is assignable for 
the grant of service connection for the cause of the 
veteran's death.  

In this regard, the Board again notes that the appellant's 
claim of service connection for the cause of the veteran's 
death was originally denied by the Board in May 1982.  Thus, 
that appeal became final and subject to reopening only upon 
the submission of new and material evidence.  

In this case, the RO has determined that the appellant had 
filed to reopen her claim in November 1994.  If this was 
correct, the Board notes that the assignment of an effective 
date of November 3, 1993, would be entirely consistent with 
the controlling law and regulations set out hereinabove, 
which provide that, if a claim is reviewed at the request of 
a claimant more than one year after the effective date of a 
liberalizing law or VA issue, benefits may be authorized for 
a period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3).  

However, the Board finds in this case that, on June 11, 1982, 
the RO in Boston. Massachusetts did receive a letter from a 
private attorney indicating that the appellant's claim for 
service connection for the cause of the veteran's death had 
been denied by the Board on May 24, 1982, and indicating that 
she wished to file a new claim based on the submission of new 
and material evidence.  

There is no indication in the record that the RO ever 
responded to this letter, or that the appellant or her 
representative submitted any additional correspondence until 
November 1994.  

In view of the language contained in the June 1982 letter, 
this document clearly must be construed as an application to 
reopen the claim.  38 C.F.R. § 3.155 (2003).  

Thus, the Board finds that the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for the cause of the veteran's death has 
in fact been pending since June 1982, and not since November 
1994 as the RO determined.  

Although the Board has found that the appellant's claim was 
pending since June 11, 1982, this fact does not necessarily 
entitle the appellant to an earlier effective date for her 
grant of service connection for the cause of the veteran's 
death.  

As noted, the appellant's claim was ultimately granted by the 
RO in November 2001 based on the liberalizing regulations 
pertaining to POW's who experienced localized edema during 
captivity and subsequently developed ischemic heart disease.  
These liberalizing regulations became effective on August 24, 
1993.  

The law provides that, when there is a change in regulations, 
the retroactive reach of the revised regulation under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See Rhodan v. West, 12 Vet. 
App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 
28, 1999); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  

Thus, because the liberalizing regulations that provided the 
basis of the RO's grant became effective in August 1993, VA 
is prohibited from granting presumptive service connection 
based on those regulations prior to August 1993.  

Nevertheless, even if the Board is prohibited from granting 
service connection on a presumptive basis prior to August 
1993, service connection for the cause of the veteran's death 
could still be established prior to that date if it is shown 
based on the evidence of record that a service-connected 
disability either caused or contributed significantly in 
producing the veteran's death.  See Combee v. Brown, 34 F.3rd 
1039 (Fed. Cir. 1994).  

Therefore, the Board must now review the appellant's claim of 
service connection for the cause of the veteran's death on a 
direct causation or contributory basis in order to determine 
whether an earlier effective date is warranted.  In addition, 
because this claim was previously denied, the Board must 
first adjudicate the preliminary matter of whether new and 
material evidence has been submitted to reopen that claim.  

At the time of the May 1982 decision, the evidence of record 
included statements from two private physicians who had 
treated the veteran.  Since filing to reopen her claim in 
June 1982, the appellant also submitted an October 1996 
letter from one of those physicians in which the doctor 
explained his conclusion that the veteran's war-related 
injuries contributed to his death.  

The Board believes that this October 1996 letter bears 
directly and substantially upon the specific matters under 
consideration; is not cumulative of previously submitted 
evidence; and is so significant that it must be considered in 
order to fairly decide the merits of the claims.  

Accordingly, the Board finds that new and material evidence 
has been submitted, and that the claim of service connection 
for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Having reopened the appellant's claim, the Board will now 
review that claim on a de novo basis.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The record reflects that, at the time of the veteran's death, 
service connection was in effect for incomplete paralysis of 
the left peroneal nerve, which was evaluated as 30 percent 
disabling; the residuals of a gunshot wound of the left thigh 
with involvement of Muscle Group XIII, which was evaluated as 
10 percent disabling; the residuals of a gunshot wound of the 
right ankle with involvement of Muscle Group XI, which was 
evaluated as 10 percent disabling; the residuals of a gunshot 
wound of the right forearm with involvement of Muscle Group 
VIII, which was evaluated as 20 percent disabling; the 
residuals of a gunshot wound of the right hand with fracture 
of the distal phalanx of the middle finger and involvement of 
Muscle Group IX; which was evaluated as 10 percent disabling; 
and an anxiety state, which was evaluated as 10 percent 
disabling.  

A copy of the record of the veteran's death, which is 
currently associated with the claims folder, reveals that the 
cause of his death was identified as natural causes 
presumably secondary to coronary thrombosis.  

In support of her claim, the appellant has submitted letters 
from several private physicians.  

In particular, she submitted a February 1981 letter from Dr. 
J., one of the veteran's physicians, who indicated that he 
had treated the veteran for severe hypertension, anxiety and 
chronic obstructive pulmonary disorder.  

The physician noted that the veteran's hypertension was 
difficulty to control, which was undoubtedly a factor in the 
cause of his death.  Dr. J. explained that, in his opinion, 
the veteran's hypertension was greatly exacerbated by the 
injuries sustained during World War II.  

In a second letter dated in February 1981, another private 
physician, Dr. T., indicated that the veteran was the victim 
of a sudden death, which he believed to be due to a cardiac 
arrhythmia secondary to an acute myocardial infarction.  

The physician added that the veteran was suffering from 
significant mental stress over the three years preceding his 
death and believed that this stress was most assuredly a 
complicating factor in his terminal illness.  In particular, 
Dr. T. explained that the veteran's hypertension, which was a 
well-known risk factor associated with heart disease, was 
complicated by his anxiety.  

In an October 1996 letter, Dr. T. reiterated his belief that 
the veteran's in-service injuries contributed to his death.  
In that letter, the physician explained that the cause of 
death listed on a death certificate is usually whatever cause 
that is statistically most likely.  

Dr. T. noted that, in this case, heart disease was listed 
because of the veteran's history of hypertension.  The 
physician noted, however, that in the case of a man with 
previous leg injuries such as the veteran's, which included 
chronic edema, it could just as easily be hypothesized that 
he had a massive pulmonary embolus as a direct result of 
these leg injuries.  Dr. T. noted that, without an autopsy, 
it was impossible to know which was in fact the true cause.  

In short, the appellant has submitted medical opinions that 
tend to show that the service-connected anxiety disorder 
and/or his service-connected leg injuries as likely as not 
contributed materially to cause his death.  

The Board recognizes that Dr. J's opinion provided very 
little supporting rationale for his belief that the veteran's 
in-service injuries contributed to his death.  Similarly, the 
Board believes that Dr. T.'s letters appear to be somewhat 
speculative in that each letter offers an alternative theory 
as to which of the veteran's service-connected disabilities 
contributed to his death.  

Nevertheless, the Board notes that these are the only 
pertinent medical opinions of record and that both of these 
physicians believe that the veteran's service-connected 
disabilities played some role in his death.  

In light of this evidence, the Board would have had to extend 
the benefit of the doubt to the appellant in resolving the 
issue of whether a service-connected disability contributed 
materially or significantly in producing to the veteran's 
death.  

Thus, given the evidence of record, the Board finds that 
service connection for the cause of the veteran's death would 
have been warranted on that basis.  

Having found that service connection for the cause of the 
veteran's death is warranted on a contributory basis, the 
Board further finds that an earlier effective date of June 
11, 1982 is warranted, because this is the date on which she 
initially applied to reopen her claim.  38 C.F.R. § 3.400 
(r).  



ORDER

An effective date of June 11, 1982 for the award of service 
connection for the cause of the veteran's death is granted, 
subject to the regulations applicable to the payment of 
monetary awards.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



